                                                                ORDER: MOTION GRANTED.




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

NICHOLAS TODD SUTTON, et al., )
                              )               CAPITAL CASE
    Plaintiffs,               )
                              )               No. 3:18-cv-01234
v.                            )               Judge Campbell
                              )
TONY PARKER, et al.,          )
                              )
    Defendants.               )

                PLAINTIFFS’ PARTIALLY UNOPPOSED
                  MOTION FOR EXTENSION OF TIME
       TO FILE RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
         COMPLAINT FOR INJUNCTIVE RELIEF AND TO AMEND
                     AS A MATTER OF COURSE

      Plaintiffs, through counsel, submit this motion for a 30-day extension of time

to file a response to Defendants’ Motion to Dismiss Complaint for Injunctive Relief

and Memorandum filed in support (Docs. 41, 42), pursuant to Local Rule 7.01(3),

Plaintiffs’ response is now due on December 18, 2018. Counsel for Defendants do

not oppose this specific request.

      Plaintiffs further move this Court for an order granting an extension of time

for Plaintiffs to amend their complaint as a matter of course pursuant to Federal

Rule of Civil Procedure Rule 15(a)(1)(B). Under Rule 15, Plaintiffs may amend their

pleading “21 days after service of a motion under Rule 12(b)[.]” Therefore, the

amendment must be filed on or before December 25, 2018. Plaintiffs submit that in

an effort to maintain the order contemplated in the federal rules, that the filing

deadline for amendments be extended to seven days following the response to




   Case 3:18-cv-01234 Document 46 Filed 12/17/18 Page 1 of 1 PageID #: 2100
